DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 2, the Examiner is unclear what is meant by “two or more layers of waterproofing materials, in cold or hot liquid form”?  Does layer in liquid form?  Lines 2-3, what is meant by “two or more layers of waterproofing materials, in cold or hot liquid form, that provide a waterproofing barrier coating”?  Does Applicant want to recite two or more layers being coated with waterproofing materials? Lines 8-9, what it meant by electrical-conductive mesh provides said fluid-applied waterproofing membrane”  How come electrical conductive mesh provides fluid? Does Applicant want to recites facilitating? 
Still refer to claim 1, lines 8-9, the claim recites the limitations: “said fluid-applied waterproofing membrane” lacks.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, “the 5 ohms/square” lacks of unit (i.e. square inches, square cm etc. ?).
Regarding claim 8, it looks like the claim was accidentally cut off.
Claims 2-4, 6-7, 9-23 are rejected for being dependent to the rejected claim 1.
For the purpose of examination, the Examiner gives a broadest reasonable interpretation to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-9, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vokey (US 2009/0044595 A1) in view of Young (US 2007/0100575 A1).
	Regarding claims 1, 5, 8, Vokey discloses improved fluid-applied waterproofing membrane, comprising: two or more layers (Membrane, roof desk) of waterproofing materials, in cold or hot liquid form, that provide a waterproofing barrier coating; and an electrically-conductive mesh (y1-ym, x1-xn) embedded in at least one of said two or more layers (Fig. 1) of waterproofing materials, wherein: said electrically-conductive mesh has a mesh aperture opening, said electrically-conductive mesh comprised of metalized polymer (Par. [024]), and said electrically-conductive mesh facilitates said waterproofing membrane with intrinsic leak-detection capability.  
	The only difference between Vokey and the claimed invention is that the claimed invention recites mesh aperture opening of 0.5 to 1 inch, whereas Vokey does not explicitly disclose.
	Young discloses method for eliminating reading errors in a non-contact microwave solids flow meter and further discloses  mesh aperture opening of 0.5 to 1 inch (Young’s par. [040]) for the purpose of eliminate backscatter readings to enhance the accuracy of the meter.
	It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the mesh aperture opening of 0.5 to 1 inch, as taught by Young into the system of Vokey because such a certain aperture opening involves only practical experimental.
Regarding claim 6, Vokey discloses a single electrical connection (5) is made to said embedded electrically-conductive mesh (y1-yn, x1-xn) to allow the electrical properties of said improved fluid-applied waterproofing membrane in order to facilitate conductivity readings using an external electronic read-out device.  
Regarding claim 7, Vokey discloses said improved fluid-applied waterproofing membrane is adapted for use in a horizontal-installation application selected from the group consisting of flat roofing, plaza decks, and deck- coating (Par. [003]).  
Regarding claim 9, Vokey discloses a surface-preparation compound (desk) that is applied to the structural substrate that said improved fluid-applied waterproofing membrane is to be installed on.  
Regarding claim 15, Vokey discloses a termination bar (Fig. 1) with electrical-contacting features to provide an electrical interface to said electrically- conductive mesh .  	Regarding claim 16, Vokey discloses an external electronic-readout device (Fig. 1) in electrical communication with said termination bar.  
Allowable Subject Matter
Claims 2-4, 10-14, 17-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-21121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        
October 20, 2022